         Case 4:20-cv-00716-BRW Document 39 Filed 05/18/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

TERRY LAMAR MCCOY                                                                  PLAINTIFF

V.                              CASE NO. 4:20-CV-716-BRW-BD

DOMINIC BRUNER, et al.                                                            DEFENDANTS

                                    ORDER OF DISMISSAL

       Magistrate Judge Beth Deere has filed a Recommendation for the dismissal of this

lawsuit. The parties have not filed objections. After careful review of the record, the Court

concludes that the Recommendation should be, and hereby is, approved and adopted as this

Court’s findings.

       Defendant Bruner’s motion to dismiss (Doc. No. 36) is GRANTED. Mr. McCoy’s claims

are DISMISSED, without prejudice, based on his failure to comply with the Court’s March 11

Order and his failure to prosecute this lawsuit.

       IT IS SO ORDERED this 18th day of May, 2021.



                                              Billy Roy Wilson__________________
                                              UNITED STATES DISTRICT JUDGE
